MEMORANDUM **
Michael Dwayne Jones appeals the sentence imposed following his guilty plea to one count of bank robbery in violation of 18 U.S.C. § 2113(a). We review de novo the waiver of a statutory right to appeal. United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.2005). We dismiss in light of the valid appeal waiver. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
At the change of plea hearing, the district court was required to address Jones personally concerning the provision in his plea agreement waiving the right to appeal. Fed.R.Crim.P. 11(b)(1)(N). Because the court did not do that, Jones contends that his appeal waiver is invalid. Jones’s argument is foreclosed by United States v. Siu Kuen Ma, 290 F.3d 1002, 1005 (9th Cir.2002) (concluding that there was no plain error where the prosecutor summarized the terms of the plea agreement, including the waiver provision, in open court, and the defendant acknowledged that she understood and accepted those terms).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.